KIRKLAND, Judge.
Upon consideration of the plaintiff’s motion to strike certain portions of the defendants’ notice of appeal filed December 12, 1951, and the points and authorities attached thereto, it appearing to the Court that notice of appeal divested the District Court of jurisdiction of the case and any further proceedings in the District Court are ineffective. The motion filed herein requests relief not specifically reserved to the District Court under the rules of civil procedure. See 3 Barron & Holtzoff, Federal Practice & Procedure, Section 1558.
Since this notice of appeal has been properly filed the jurisdiction to consider its merits lies in the appellate court, therefor it is by the Court this 14th day of December, 1951,
Ordered, that the plaintiff’s motion to strike certain portions of the defendants’ notice of appeal be and the same is hereby overruled.